DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8-9, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruzdaitis (U.S. Patent No. 8,763,945).
	With respect to Claim 1, Gruzdaitis, Figure 1, teaches a method of controlling a converting line, the method comprising: 
providing a controller 9 of a control system of the converting line; 
providing at least one independently driven roll (roller indicated by M between elements 1 and 3) downstream of an unwinder 1 around which the web passes downstream after being unwound from the unwinder; 
providing a tension sensor 3 downstream of the at least one driven roll (roller indicated by M between elements 1 and 3), the tension sensor 3 being adapted and configured to sense a tension in the web as the web is passed downstream of the at least one driven roll, the tension sensor 3 being configured to generate a signal indicative of sensed web tension to the controller; and 
enabling the controller 9 to generate a signal to change the speed of the unwinder based upon the tension signals generated by the tension sensor (See Column 5, lines 35-39). 
With respect to Claim 5, Gruzdaitis further teaches enabling the controller 9 to control the speed of the at least one driven roll (roller indicated by M between elements 1 and 3) that is disposed between the unwinder and the tension sensor 3 independently of the tension signals generated by the tension sensor.  
 	With respect to Claim 6, Gruzdaitis further teaches wherein the step of enabling the control includes enabling the control to control the speed of the at least one driven roll (roller indicated by M between elements 1 and 3)  that is disposed between the unwinder 1 and the tension sensor 3 based upon a reference speed associated with processing rolls in the converting line downstream of the tension sensor. 
With respect to Claim 8, Gruzdaitis, Figure 1, teaches a control system for a converting line, wherein the converting line has an unwinder for unwinding web material from a roll 1 of web material and at least one independently driven roll for directing the web material unwound from the unwinder to the converting line, the control system comprising: 
a controller 9; and 
a tension sensor 3 adapted and configured to be arranged downstream of the at least one driven roll (roller indicated by M between elements 1 and 3), the tension sensor 3 being adapted and configured to sense a tension in the web as the web is passed downstream of the at least one driven roll, the tension sensor 3 being configured to generate a signal indicative of sensed web tension and transmit the signal of sensed web tension to the controller 9; 
wherein the controller is configured to a generate and transmit to the unwinder a signal to change the speed of the unwinder based upon the tension sensed by the tension sensor (See Column 5, lines 35-39).  
With respect to Claim 9, Gruzdaitis further teaches wherein the controller 9 is configured to control the speed of the at least one driven roll that is disposed between the unwinder and the tension sensor 3 based upon a reference speed associated with processing rolls in the converting line downstream of the tension sensor.  
With respect to Claim 11, Gruzdaitis further teaches wherein the controller is configured to control the at least one driven roll (roller indicated by M between elements 1 and 3) that is disposed between the unwinder and the tension sensor 3 in a manner to balance outgoing web velocity and upstream span strain.  
With respect to Claim 12, Gruzdaitis further teaches wherein the controller 9 is configured to control the at least one driven roll that is disposed between the unwinder and the tension sensor with a first control loop that subtracts baseline components to provide a target output of torque that relates directly to a force imparted on the web (See Column 1, lines 64-67 through Column 2, lines 1-20)  
With respect to Claim 13, Gruzdaitis further teaches wherein the baseline components comprise at least one of losses and acceleration torque (See Column 3, lines 26-32).  
With respect to Claim 14, Gruzdaitis further teaches  wherein the controller 9 is configured to control the at least one driven roll (roller indicated by M between elements 1 and 3) that is disposed between the unwinder and the tension sensor with a second control loop, the second control loop is a velocity control loop, the second control loop generates a baseline command for a target torque output, the second control loop is trimmed by the first control loop to generate a desired web force with damping based on at least one of a modulus of the web and tensile properties of the web.  
With respect to Claim 15, Gruzdaitis further teaches 15. The control system of claim 12 wherein the controller 9 is configured to control the at least one driven roll (roller indicated by M between elements 1 and 3) that is disposed between the unwinder and the tension sensor 3 with a second control loop, the second control loop is a velocity and position control loop, the second control loop generates a baseline command for a target torque output, the second control loop is trimmed by the first control loop to generate a desired web force with damping based on at least one of a modulus of the web and tensile properties of the web.  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruzdaitis  as applied to Claims 1, 5-6, 8-9, and 11-15 above, and further in view of Gelli et al (U.S. Patent Application Publication No. 2008/0258001), hereinafter “Gelli”.
	 With respect to Claim 2, Gruzdaitis is advanced above.
Gruzdaitis teaches all the elements of the method steps except for the step of the providing the at least one driven roll incudes providing the at least one driven roll with high traction.  
However, Gelli, paragraph [0055], lines 1-12, teaches a roller that can be coated with material having a high friction coefficient.
It would have been obvious to one of ordinary skill in the art to provide Gruzdaitis with a roller having a high traction, as taught by Gelli, for the purpose of griping the sheet from the roll as it is being driven through the system.
With respect to Claims 3-4, Gruzdaitis in view of Gelli are advanced above.
Gruzdaitis teaches all the elements of the driven roll except for a tungsten carbide coating or a plasma coating. 
  	However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to design the coating of the driven roll of Gruzdaitis in view of Gelli to be tungsten carbide coating or plasma coating as specified in Claims 3-4 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.  Further, it would have been obvious to one of ordinary skill in the art that any type of coating that would increase the coefficient of friction of the roller without damaging the sheet would be suitable to drive the sheet through the system.
Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654